Citation Nr: 9923686	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service in the Navy from 
April 1969 to July 1970.  He was in the Army National Guard 
from September 1977 to June 1996 on various active duty for 
training and inactive duty training periods.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO) in which the veteran was denied a service connection for 
residuals of a left knee injury.  


FINDING OF FACT

The veteran has not presented or identified competent medical 
evidence showing a current medical diagnosis of a left knee 
disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of left knee injury is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).  


REASONS AND BASE FOR FINDING AND CONCLUSION

Factual Background

Service department records show that the veteran had active 
military service in the Navy from April 1969 to July 1970.  
He also had prior service in the Naval Reserve.  They further 
show that he was in the Army National Guard from September 
1977 to June 1996.  The veteran had no active duty other than 
for training purposes in the latter period.  

The record shows that the RO requested the service medical 
records for both periods of service from the National 
Personnel Records Center (NPRC), St. Louis, Missouri, but 
could only obtain the Navy medical records.  The NPRC 
confirmed that they had no medical records on file for the 
veteran's Army National Guard service.  In his substantive 
appeal, the veteran noted that his medical records could be 
obtained from the Adjutant General's Office in Boise, Idaho.  
The RO did not request these records because it conceded the 
fact that the veteran injured his left knee on August 3, 
1994.  The veteran does not allege treatment or diagnosis 
other than having been given Motrin and a knee wrap from the 
battalion aid station following that injury.  

In August 1997, the veteran filed an application alleging a 
torn cartilage, left knee injury incurred in August 1994.  An 
Individual Sick Slip, dated August 3, 1994, shows that the 
veteran incurred an injury in the line of duty and that he 
was confined to quarters for 24 hours.  The Slip did not 
describe the injury or provide a diagnosis.  The veteran also 
provided a "buddy statement" from R.T. who claims that, on 
August 2, 1994 at 3:00 a.m. in the morning, he witnessed the 
veteran hurt his left knee as he jumped off a 5-ton vehicle 
while unloading milk for breakfast.  After this injury, 
according to RT, the veteran has had trouble with passing his 
2-mile run on the physical training test because of knee 
pain.  

The veteran's application stated that he received treatment 
in the service beginning and ending on August 3, 1994.  No 
other in-service treatment dates were listed; however, the 
veteran alleged that private physicians, Dr. A. B. and Dr. R. 
J., had treated him for the knee injury in September 1994 and 
April 1995, respectively.  

The record does not show that a private physician treated the 
veteran for knee injury in September 1994.  The record shows 
that the RO obtained medical records from private physicians 
A. B. and R. J.  The veteran saw Dr. A. B. from January 1992 
to February 1997 for various ailments, none involving mention 
of the left knee.  Dr. A. B.'s records show that the veteran 
sustained multiple rib fractures in an auto accident in 
December 1991 and re-injury on a gurney that failed and 
collapsed in January 1992.  

The veteran was seen by Dr. R. J. on April 26, 1995, with 
left knee pain.  The feet were normal with no pronation or 
supination.  The legs had normal alignment with no genuvalgum 
or genuvarum.  The skin was warm with normal texture.  There 
were no neurological abnormalities noted.  There were no 
palpable masses about the knee.  There was no medial or 
lateral joint laxity with varus and valgus stress testing.  
This testing did not cause pain or discomfort.  The Lachman 
test, the anterior drawer test and the posterior drawer were 
all normal with a very definite end point.  There was no 
pivot shift demonstrated.  Stress testing did not increase or 
reproduce symptoms.  There was no rotatory instability 
demonstrated medially, laterally, posteriorly or anteriorly.  
The patella were centrally located during tracking with no 
apparent subluxation, dislocation or patellar tilt.  There 
was a normal tubercle sulcus angle at 90 degrees of flexion.  
There was no patellar crepitus, pain or discomfort with 
resisted force extension of the knees.  There was a negative 
apprehension test of the patella.  The knee was painful with 
range of motion particularly towards the ends of flexion and 
extension.  It was locked and lacked full extension.  It was 
painful with forced extension.  A positive McMurray sign was 
present indicating a probable meniscus tear.  There was 
localized medial joint line tenderness.  The patient had 
difficulty squatting and had a positive squat test.  The 
thigh circumference was unequal measured 10 cm. proximal to 
the superior pole of the patella.  Significant atrophy of the 
quadriceps were present.  A significant effusion was present 
representing joint swelling.  Diagnostic studies of the knee 
found that X-rays were normal.  The impression was that the 
veteran had left knee pain, significant knee injury, and 
suspect torn medial meniscus.  Dr. R. J. recommended 
arthroscopic surgery and allowed the veteran time to think 
about the surgery.  

The veteran again saw Dr. R. J. on May 10, 1996.  The 
physician noted that the veteran continued to have pain and 
difficulty in his knee.  The pain was basically medially, 
which had been present and had not changed since the 
veteran's visit over a year earlier.  Dr. R. J. again 
recommended arthroscopic surgery with a medial meniscectomy 
and allowed the veteran time to consider options and call 
back if scheduling was desired.  The record does not show a 
call back from the veteran.  

The veteran filed a statement in support of claim with the RO 
in August 1997.  The veteran alleged that he injured his left 
knee in August 1994 while serving as a cook with the 1st of 
the 148th Field Artillery in Carson, Colorado.  He alleged 
that he exited the back of a five-ton truck and hit the 
ground wrong, injuring his left knee.  At the Battalion aid 
station, he was given Motrin and a knee wrap.  A month later, 
he was still experiencing problems and went to a general 
practitioner and later to a specialist.  The veteran alleged 
that the specialist diagnosed a torn cartilage, repairable by 
arthroscopic surgery.  The Board notes that the record does 
not show that the RO requested service medical records from 
the Carson, Colorado Battalion aid station, and if they 
exist, they are not part of the record.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  The second 
and third elements can also be satisfied by evidence that a 
condition was "noted" during service or during an 
applicable presumption period; evidence showing post-service 
continuity of symptomatology; and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1998); Sacks v. West, 11 Vet. App. 314, 
315; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

If the appellant has not submitted evidence sufficient to 
well ground his claim, as a consequence, the duty [for the 
VA] to provide a medical examination and opinion is not 
triggered under 38 U.S.C.A. § 5107(a).  See Epps, 126 F.3d at 
1468-69; Caluza, 7 Vet. App. At 504; Grottveit, 5 Vet. App. 
at 93.  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for residuals 
of left knee injury must be denied as not well grounded.  

The veteran's claim is not well grounded because he has not 
provided medical evidence that he currently has a chronic 
left knee disability.  Although there is an April 1995 
impression of significant knee injury and suspect torn medial 
meniscus, the physician recommended Magnetic Resonance 
Imaging (MRI) and arthroscopic surgery to confirm that the 
veteran, in fact, had a torn medial meniscus.  Despite the 
fact that examination disclosed left knee symptoms his 
diagnosis was provisional.  The evidence does not reflect any 
confirmed current medical diagnosis.  Dr. R. J. did not 
render a medical diagnosis in May 1996 but again recommended 
testing so that a diagnosis could be made and treatment 
provided.  The record shows that the veteran did not return 
for such testing.  In addition, the veteran received periodic 
medical treatment by Dr. A. B. through February 1997, but did 
not report continuing left knee problems.  Those records do 
not include a medical diagnosis of a current left knee 
disability.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran argues that he currently has a torn ligament in 
his left knee as a result of his injury on August 3, 1994.  
The issue of whether the veteran has a current knee 
disability involves a medical diagnosis; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Thus, although he is competent to testify as to observable 
symptoms, such as knee pain, he is not competent to provide 
evidence or opinion that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
See Savage v. Gober, 10 Vet. App. 489, 497 (1997).  The 
veteran is not competent to render a current medical 
diagnosis of a torn ligament or meniscus.  Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded); Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The 
statements of the veteran and R.T., without a medical 
opinion, have no probative value with regard to establishing 
a current diagnosis because they are lay persons and are not 
qualified to render medical opinions or medical diagnoses of 
a current disability.  

Finally, the Board notes that the veteran's appeal states 
that medical records are in the Adjutant General's Office, 
Boise, Idaho, and the record does not show that the RO 
requested those records.  In addition Dr. R. J.'s records 
show that the veteran was referred to him by Dr. R. H. in 
Blackfoot.  Pursuant to 38 U.S.C.A. § 5103(a), if the VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, the VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  The veteran's August 1997 
statement in support of claim states, "At Battalion aid 
station, I was given Motrin and a knee wrap."  There already 
exists evidence that establishes that the veteran sustained a 
left knee injury on August 3, 1994 and evidence that the 
veteran has had continuing knee symptoms since that time.  
The record does not show that the veteran alleged that the 
purported medical records from the aid station would include 
a medical diagnosis of chronic left knee disability incurred 
in-service or include a medical opinion relating any post-
service chronic knee disability to service performed in 
August 1994.  The veteran does not allege that Dr. R. H. 
treated him for left knee pain or that he rendered a post-
service medical diagnosis of a left knee disability.  
Moreover, the records from Dr. A. B.'s office include entries 
from R.C.H., in Blackfoot, who treated him for unrelated 
complaints in 1995, 

Therefore, the Board finds that the veteran's reference to 
the Adjutant General's Office records and the referral of the 
veteran by Dr. R. H. to Dr. R. J. as too attenuated to 
trigger the application of 38 U.S.C.A. § 5103(a) because he 
has not indicated that this would help to well ground his 
claim.  Carbino v. Gober, 10 Vet. App. at 510.  

For the foregoing reasons, the Board finds that the veteran's 
claim for service connection for residuals of left knee 
injury is implausible and incapable of substantiation, and 
thus not well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  


ORDER

Entitlement to service connection for residuals of left knee 
injury is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

